            Case 1:20-cv-00166-ML Document 52 Filed 03/17/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

 BREE MCCLESKEY,                                  §
          Plaintiff,                              §
                                                  §
 v.                                               §     CIVIL ACTION NO. 1:20-cv-00166-ML
                                                  §
 TOLTECA ENTERPRISES, INC. D/B/A                  §
 THE PHOENIX RECOVERY GROUP, &                    §
 SINGER MANAGEMENT, LLC, &                        §
 GEORGETOWN PLACE, LTD. a/k/a                     §
 GEORGETOWN PLACE APARTMENTS,                     §
 & TRAVELERS CASUALTY AND                         §
 SURETY COMPANY OF AMERICA,                       §
          Defendants.                             §

              JOINT STIPULATION AND NOTICE OF WITHDRAWAL OF
                         MOTION TO DISMISS (DKT. #47)

       Plaintiff Bree McCleskey      (“Plaintiff”) and Defendants Georgetown Place, Ltd.

(“Georgetown Place”) and Singer Management, LLC (“Singer”) file this Joint Stipulation and

Notice of Withdrawal of Motion to Dismiss, respectfully show the Court as follows:

       1.      On November 20, 2020, the Court rendered an order granting Plaintiff’s Opposed

Motion for Leave to File Plaintiff’s First Amended Complaint. (Dkt. #25.) Plaintiff’s First

Amended Complaint named Georgetown Place, Singer, and Travelers as additional defendants.

(Dkt. #26.)

       2.      On March 3, 2021, Georgetown Place and Singer filed their Motion to Dismiss.

(Dkt. #47.)

       3.      On March 10, 2021, Plaintiff filed her Second Amended Complaint. (Dkt. #50.)

Plaintiff additionally filed an Unopposed Motion for Leave to File Plaintiff’s Second Amended

Complaint out of an abundance of caution. (Dkt. #51.)




                                              1
            Case 1:20-cv-00166-ML Document 52 Filed 03/17/21 Page 2 of 3




       4.      Plaintiff, Georgetown Place, and Singer stipulate that Plaintiff’s Second Amended

Complaint has effectively mooted Georgetown Place and Singer’s Motion to Dismiss the claims

asserted in Plaintiff’s prior pleading.

       5.      Accordingly, Georgetown Place and Singer give notice that they are withdrawing

their Motion to Dismiss (Dkt. #47.)

       6.      Georgetown Place and Singer intend to file its responsive pleading on or before

March 24, 2021, to the Second Amended Complaint.

                                                   Respectfully submitted,

                                                   /s/Brent A. Devere
                                                   Brent A. Devere
                                                   SBN#00789256
                                                   1411 West Avenue, Suite #200
                                                   Austin, Texas 78701
                                                   Ph: 512-457-8080 Fax: 512-457-8060
                                                   Email: BDevere@1411west.com

                                                   ATTORNEY FOR PLAINTIFF

                                                   -AND-



                                                   ______________________________
                                                   Daniel Durell
                                                   State Bar No. 24078450
                                                   daniel.durell@lockelord.com
                                                   LOCKE LORD LLP
                                                   600 Congress Avenue, Suite 2200
                                                   Austin, Texas 78701-3055
                                                   Telephone: (512) 305-4700
                                                   Facsimile: (512) 305-4800 (Facsimile)

                                                   ATTORNEY FOR DEFENDANTS
                                                   GEORGETOWN PLACE AND SINGER




                                               2
          Case 1:20-cv-00166-ML Document 52 Filed 03/17/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document
was served upon all counsel of record as indicated below on this 17th day of March 2021:

VIA ECF
Brent A. Devere
1411 West Avenue, Suite #200
Austin, Texas 78701
Ph: 512-457-8080 Fax: 512-457-8060
Email: BDevere@l411west.com
Attorney for Plaintiff

VIA ECF
Tom Clarke
8026 Vantage Dr. #105
San Antonio, Texas 78230
Attorney for Phoenix and Travelers




                                           Counsel for Georgetown Place and Singer




                                              3
